Citation Nr: 1713673	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating greater than 10 percent for tinnitus on a schedular basis. 

2.  Entitlement to an increased disability rating greater than 10 percent for tinnitus on an extraschedular basis under 38 C.F.R. § 3.321(b).

3.  Entitlement to a separate disability rating for vertigo / dizziness, associated with the Veteran's service-connected tinnitus disability.  
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1987 to November 1987 and from November 1988 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina.  

In an October 2014 Board decision, the Board remanded the issue of entitlement to a compensable disability rating for left ear hearing loss for further development.  In a November 2015 Board decision, the Board adjudicated and denied the Veteran a compensable disability rating for left ear hearing loss.  Thus, that issue is no longer on appeal before the Board.  

In an October 2014 Board decision, the Board denied the issue of entitlement to an increased rating in excess of 10 percent for tinnitus.  The Veteran appealed the Board's October 2014 decision for the tinnitus issue to the United States Court of Appeals for Veterans Claims (Court).  

In an August  2015 Order, the Court partially vacated and remanded the Board's decision as to the issue of an increased rating for tinnitus, on both a schedular and extraschedular basis, for proceedings consistent with a Joint Motion for Partial Remand (Joint Motion).  

Upon return from the Court, in November 2015, the Board remanded the increased rating for tinnitus issue for further development.  Specifically, the Board instructed the RO to refer the increased rating for tinnitus issue to the Director of Compensation Service for an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  The RO complied with this request, and the Director of Compensation issued an August 2016 Memorandum opining that the Veteran was not entitled to extraschedular ratings under 38 C.F.R. § 3.321(b)(1) for his tinnitus and left ear hearing loss disabilities.  Therefore, the issue of entitlement to an extraschedular rating for his tinnitus disability under 38 C.F.R. § 3.321(b) is no longer in the first instance.  It follows that the Board now has jurisdiction to adjudicate the extraschedular tinnitus issue on the merits, as the Director of Compensation has already made its required initial determination.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Subsequent to the August 2016 Director of Compensation Memorandum, the case has been returned to the Board for further appellate consideration.  

Finally, in a March 2011 VA Form 9, the Veteran asserted that he had begun to have stress, anxiety, and sleep issues due to his service-connected tinnitus. Thus, the issues of entitlement to service connection for stress, anxiety, and sleep impairment, to include as secondary to service-connected tinnitus, were raised by the record, but were not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues.  In fact, they were previously REFERRED TO THE AOJ for appropriate action in the introduction of the October 2014 Board decision.  See 38 C.F.R. § 19.9(b) (2016).  However, there is no indication in the record that the AOJ adjudicated the issues of entitlement to service connection for stress, anxiety, and sleep impairment, to include as secondary to service-connected tinnitus, despite the Board's earlier referral.  Therefore, these issues are once again REFERRED TO THE AOJ for the appropriate development and adjudication.   

In this regard, the Board emphasizes that there is already significant evidence of record showing that the Veteran has insomnia / sleep impairment secondary to his service-connected tinnitus disability.  See March 2011 VA clinical reminder note; October 2012 VA primary care note; and January 2016 VA audiology examination (opining that the Veteran's complaint of sleep impairment is a manifestation associated with his service-connected tinnitus).  
The AOJ should take this favorable evidence into account when adjudicating the sleep impairment claim. 

FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum schedular rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.

2.  The Veteran's disability picture for his service-connected tinnitus is contemplated by the Rating Schedule, such that the assigned schedular evaluation for his service-connected tinnitus disability is adequate.

3.  There are no additional symptoms that have not been attributed to a specific service-connected disability, and there is no symptomatology that can only be attributed to the combined effect of multiple service-connected conditions - in the present case, tinnitus, left ear hearing loss, and vertigo / dizziness. 

4.  The Veteran's service-connected tinnitus, left ear hearing loss, and vertigo / dizziness disabilities, alone or in combination, have not caused an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization to render impractical the application of the regular rating standards.  
 
5.  The Veteran has occasional vertigo / dizziness, associated with his service-connected tinnitus disability.  However, he does not exhibit occasional staggering with his tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria have not been met for an increased rating greater than 10 percent for tinnitus, on a schedular basis,   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria have not been met for an increased rating greater than 10 percent for tinnitus, on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b) (2016).   

3.  The criteria are met for a separate 10 percent disability rating, but no higher, for vertigo / dizziness, associated with the Veteran's service-connected tinnitus disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.87, Diagnostic Code 6299-6204 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Review of the claims folder reveals compliance with VA's duty to notify in letters dated in June 2010 and November 2010 for the issue of an increased for tinnitus on both a schedular and extraschedular basis.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In fact, both VCAA notice letters advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The outcome of the Vazquez-Flores holdings is that VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  Both VCAA letters were fully sufficient.  

Thus, the Veteran has received all required notice in this case for the increased rating issue on appeal for tinnitus, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran, despite the case previously being before the Court.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, private treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements and argument from his representative.  The Veteran has not identified any additional, outstanding evidence that is relevant to his increased rating claim for tinnitus being decided herein.   

The last VA audiology examinations rating the severity of the Veteran's service-connected tinnitus were in June 2010, December 2014, and January 2016.  However, the record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  Initially, the VA audiology examination dated in January 2016 is fairly recent.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  No probative evidence of record reveals additional worsening above the 10 percent rating assigned here for the tinnitus disability.  In addition, the Board finds the VA examinations adequate as they were conducted upon a review of the claims file, included thorough examinations, and addressed the Veteran's hearing loss and tinnitus symptoms as they relate to the relevant diagnostic code.  Therefore, a new VA audiology examination to rate the severity of his service-connected tinnitus is not warranted, as there is adequate medical and lay evidence of record to make a determination for the tinnitus issue in this case.

With regard to the previous November 2015 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the November 2015 remand, the AOJ afforded the Veteran a recent January 2016 VA audiology examination to rate the current extent and severity of his service-connected tinnitus, and referred the case to the Director of Compensation Service, who issued an August 2016 Memorandum opining that the Veteran was not entitled to extraschedular ratings under 38 C.F.R. § 3.321(b)(1) for his tinnitus and hearing loss.  As such, the AOJ has substantially complied with the Board's instructions.  

Moreover, subsequent to the Court's Joint Motion, for the service-connected tinnitus, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating for tinnitus issue on appeal.  

II.  Increased Rating for Tinnitus - Schedular Basis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Veteran filed an increased rating claim for his service-connected tinnitus disability in June 2010.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where an increase in the disability rating is at issue, such as the present case, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when tinnitus disability has been more severe than at others, and rate it accordingly.  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (recurrent tinnitus).  The 10 percent rating has been in effect since March 4, 1999.  The Veteran filed a claim for an increased rating in June 2010.

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2016).

Note (1) to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus.  38 C.F.R. § 4.87 (2016). 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the Federal Circuit and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limits a Veteran to a single 10 percent maximum rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.  

Throughout the record, the Veteran credibly reports "constant" tinnitus (loud ringing or buzzing) in both ears, which is disruptive to understanding others during conversations and keeps him awake at night.  He also indicates that his tinnitus causes including vertigo / dizziness, missing information at work during teleconferences, arguments with his wife, and impacted speech.  He adds that his tinnitus causes stress, anxiety, and sleep issues.  See May 2010 and July 2010 Veteran's statements; March 2011 VA Form 9; June 2003 VA primary care annual evaluation note; April 2010 VA audiology consult; and VA audiology examinations dated in June 2010 and January 2016. 

Regardless, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's tinnitus appeal on a schedular basis must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III.  Increased Rating for Tinnitus - Extraschedular Basis

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  

In an August  2015 Joint Motion, the Court partially vacated and remanded the Board's October 2014 decision on the issue of an increased rating for tinnitus, on an extraschedular basis.  Specifically, the Veteran's claim of entitlement to an evaluation in excess of 10 percent for tinnitus was vacated and remanded in order for the Board to address whether additional symptomatology of record supports a referral of the Veteran's claim to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

This additional symptomatology allegedly caused by the Veteran's tinnitus included vertigo / dizziness, missing information at work during teleconferences, arguments with his wife, and impacted speech.  Also, as noted above, it was alleged tinnitus causes stress, anxiety, and sleep issues.  See May 2010 and July 2010 Veteran's statements; March 2011 VA Form 9; June 2003 VA primary care annual evaluation note; April 2010 VA audiology consult; and VA audiology examinations dated in June 2010 and January 2016. 

Upon return from the Court, in November 2015, the Board remanded the increased rating for tinnitus issue for further development.  Specifically, the Board instructed the RO to schedule the Veteran for a new VA audiology examination for his tinnitus, and to refer the increased rating for tinnitus issue to the Director of Compensation Service for an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1), based on plausible evidence of record. 

The RO complied with this request, and the Director of Compensation issued an August 2016 Memorandum opining that the Veteran was not entitled to extraschedular ratings under 38 C.F.R. § 3.321(b)(1) greater than 10 percent for his tinnitus and greater than 0 percent for his left ear hearing loss disability.   The Director determined that in this case, no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical for tinnitus.  Nor has the evidence shown the Veteran to be unemployable under any circumstances due to tinnitus, or that there is any "collective impact" with his hearing loss and tinnitus.  The Director added that this case does not satisfy the criteria established by Thun v. Peake, 22 Vet. App. 111 (2008), since there is no evidence of an exceptional case, frequent hospitalization, or marked interference with employment.  Therefore, the Director concluded that extraschedular consideration is not warranted for the Veteran's service-connected tinnitus and left ear hearing loss disabilities.  As such, the issue of entitlement to an extraschedular rating for the tinnitus disability under 38 C.F.R. § 3.321(b) is no longer in the first instance. 

It follows that the Board now has jurisdiction to adjudicate the extraschedular tinnitus issue on the merits, as the Director of Compensation has already made its required initial determination.  See again Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  Regardless, the Board emphasizes that it is not bound by the Director of Compensation's findings on the extraschedular issue.  Anderson, 22 Vet. App. at 427-28.  The Court has further elaborated that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  In this regard, it is noted that the Director's decision itself is not evidence, but, rather, a de facto AOJ decision, and the Board must conduct a de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Simply stated, the Board is now free to make its own determination regarding whether an extraschedular rating in excess of 10 percent is warranted for tinnitus under 38 C.F.R. § 3.321(b)(1).  

Under 38 C.F.R. § 3.321(b)(1), ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no further analysis is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  See also Thun, 22 Vet. App. at 117.  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  

For the Veteran's tinnitus disability, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned 10 percent evaluation with the established criteria found in the rating schedule (Diagnostic Code 6260) shows that the rating criteria reasonably describe the Veteran's symptomatology for his tinnitus.  His symptomatology includes constant buzzing and ringing in both ears.  Diagnostic Code 6260 contemplates this symptomatology.  Upon review of the evidence of record, the 10 percent rating for tinnitus is deemed adequate.  38 C.F.R. § 3.321(b)(1).  There are no additional symptoms associated with the Veteran's service-connected tinnitus instability that are not addressed in the Rating Schedule.  

In this regard, the Veteran has alleged that his tinnitus has caused unusual additional symptomatology such as missing information at work during teleconferences, arguments with his wife, impacted speech, and stress and anxiety.  At the January 2016 VA audiology examination, the Veteran denied diabetes, heart problems, kidney problems, hypertension, otologic surgery, ear disease, and head trauma.  The January 2016 VA audiology examiner reviewed the Veteran's electronic folder in VBMS.  The Veteran was questioned about his previous complaints of stress, anxiety, sleep impairment, vertigo, missing information at work during teleconferences, getting into arguments, and impacted speech.  

As to stress and anxiety, the Veteran indicated to the January 2016 VA audiology examiner that he doesn't have excess stress and anxiety like he used to.  He stated, "I usually drink 3 or 4 cups of coffee per day, so I just cut out on coffee when I get stressed."  The VA examiner opined "[i]t is less likely than not (less than 50% probability) that the Veteran's complaint of stress and anxiety is a manifestation associated with his service-connected tinnitus."  The rationale was that the Veteran indicated that cutting down on coffee usually alleviates any manifestation of stress and anxiety.  There is no other probative evidence of record that the Veteran's tinnitus causes stress and anxiety.  

As to missing information at work during teleconferences, the Veteran stated to the January 2016 VA audiology examiner the reason he misses some information at work is probably his hearing loss and not his tinnitus.  The VA examiner opined "[i]t is less likely than not (less than 50% probability) that the Veteran's complaint of missing information at work during teleconferences is a manifestation associated with his service-connected tinnitus."  The rationale was that the Veteran stated the reason he misses some information at work is probably due to his hearing loss, and not the tinnitus.  There is no other probative evidence of record that the Veteran's tinnitus causes him to miss information at work.  

As to getting into arguments, the Veteran stated to the January 2016 VA audiology examiner that tinnitus creates a lot of problems at home because he cannot hear what my wife says.  But when the Veteran was asked if the reason he cannot hear what his wife says is due to his hearing loss or his tinnitus, he replied, "[p]robably the hearing loss and not the tinnitus."  The VA examiner opined "[i]t is less likely than not (less than 50% probability) that the Veteran's complaint of getting into arguments is a manifestation associated with his service-connected tinnitus.  The rationale was that the Veteran indicated the reason he gets into some arguments is probably his hearing loss, and not his tinnitus.  There is no other probative evidence of record that the Veteran's tinnitus causes him to get into arguments.    

As to impacted speech, the Veteran stated to the January 2016 VA audiology examiner that "I have been told by more than one person that they have a hard time understanding my speech.  It may be my New York accent."  The VA examiner opined "[i]t is less likely than not (less than 50% probability) that the Veteran's complaint of impacted speech is a manifestation associated with his service-connected tinnitus."  The rationale was that the Veteran indicated the reason more than one person has a hard time understanding his speech "may be my New York accent".  The VA examiner also noticed no misarticulations in the Veteran's speech.  There is no other probative evidence of record that the Veteran's tinnitus impacts his speech.    

The Board notes that a June 2003 VA primary care annual evaluation note discussed an episode of tinnitus in April 2003 that lasted for a few minutes and was accompanied by slight nausea on one occasion and only mild headache.  This was the only evidence of record showing an instance of nausea and a headache associated with tinnitus.  VA and private treatment records dated from 1996 to 2016 are otherwise negative for this symptomatology associated with the Veteran's tinnitus.  Therefore, an extraschedular rating would not be warranted based on the single instance of these particular symptoms, as the totality of the other evidence of record outweighs this single instance.   

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected tinnitus disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of those disabilities in appellate status.  Regardless, here, the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016)

The Veteran is currently service-connected for the following disabilities: tinnitus, rated as 10 percent disabling; vertigo / dizziness, rated as 10 percent disabling (as assigned by the Board in the present decision as discussed below); and left ear hearing loss, rated as 0 percent disabling.  His current combined evaluation is 20 percent.  See 38 C.F.R. § 4.25. 

With regard to the Veteran's vertigo / dizziness, this symptomatology is straight-forward in its description, and is fully addressed by the rating criteria under which it is rated - Diagnostic Code 6299-6204.  As to the Veteran's left ear hearing loss, the Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated - Diagnostic Code 6100.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to left ear hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations causing friction in his daily life with his wife, his difficulty hearing the television, and his difficulty hearing information at work,  are factors contemplated in the regulations and rating criteria as defined.  

In fact, in Doucette v. Shulkin, No. 15-2818 (U.S. Vet. App. March 6, 2017), the Court recently held that the schedular rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are the effects that VA's audiometric tests are designed to measure.  In other words, VA's schedular rating criteria for hearing loss already contemplate the specific functional effects of hearing impairment.  Id.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in VA's Rating Schedule.  

In short, there is nothing exceptional or unusual about the combined impact of the Veteran's tinnitus, left ear hearing loss, and vertigo / dizziness disabilities because the rating criteria reasonably describe his disability level and symptomatology for these disabilities.  Thun, 22 Vet. App. at 115.  There are no additional symptoms for these particular disabilities that are not addressed by the Rating Schedule.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  In summary, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular 10, 10, and 0 percent evaluations for these disabilities are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  Thus, an extraschedular referral is not warranted on a collective basis under the Johnson case.  

Because the threshold step of Thun is not met here, and the Veteran's disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).   In any event, there is no probative evidence of record establishing marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected tinnitus, left ear hearing loss, and vertigo / dizziness disabilities.  The Veteran has worked a government contractor job in an office from 2009 to present.  Although his hearing loss does cause some inconvenience and some interference with hearing voices at meetings, this alone would not be tantamount to concluding there has been "marked" interference with his employment - again, meaning above and beyond that contemplated by the assigned ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired.).  Also, he was only hospitalized in one instance for his tinnitus and dizziness in April 2003 - this would not constitute frequent periods of hospitalization.  

(In making this determination, the Board acknowledges that the Veteran has asserted that vertigo / dizziness and sleep impairment are associated with his tinnitus disability.  However, the Board will address the vertigo / dizziness symptomatology in the present decision by assigning a separate 10 percent rating under Diagnostic Code 6299-6204, as discussed in detail below.  The Board is also referring the issue of service connection for sleep impairment symptomatology as secondary to tinnitus to the AOJ for the appropriate development and adjudication, as discussed in the introduction of the present decision).  

IV.  Separate Rating for Vertigo / Dizziness

In May 2010 and July 2010 statements, the Veteran alleged that he has vertigo caused  by his already service-connected tinnitus.  The vertigo tends to occur when his tinnitus is bothering him.  The August 2015 Joint Motion from the parties instructed the Board to consider the Veteran's vertigo in its extraschedular discussion for tinnitus.  

However, the Board finds it is more beneficial to the Veteran to address whether a separate and distinct rating is warranted for vertigo / dizziness, associated with the Veteran's service-connected tinnitus, by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 6204 (peripheral vestibular disorders).  In this regard, the Board can consider whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 

However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The veteran is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262.  

The Court has also held that if the evidence warrants a separate evaluation for different manifestations of disability under a different diagnostic code, VA may assign such rating, but must also maintain the original evaluation under the diagnostic code protected under § 3.951(b) (for an assigned rating in effect for more than 20 years).  Murray v. Shinseki, 24 Vet. App. 420, 426 (2011).  

Under Diagnostic Code 6204 (peripheral vestibular disorders),  a 10 percent rating is warranted for occasional dizziness.  A maximum rating of 30 percent is warranted for dizziness and occasional staggering.  A Note following Diagnostic Code 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87.  

Vertigo is defined as "an illusory sense that either the environment or one's own body is revolving . . . [t]he term is sometimes erroneously used to mean any form of dizziness."   See Dorland's Illustrated Medical Dictionary at 2051 (32nd ed. 2012). 

Dizziness is defined as "a disturbed sense of relationship to space; a sensation of unsteadiness with a feeling of movement within the head."  Id. at 559. 

More generally, vertigo is a type of dizziness, but as Dorland's Medical Dictionary states, dizziness and vertigo are not always synonymous. 
 
The term "staggering" is not defined in the rating schedule, but is generally defined as standing or proceeding unsteadily.  See Webster's New College Dictionary, 3rd ed., at 1099.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  

For example, Diagnostic Code 6299-6204 is used to identify unlisted diseases of the ear, such as the Veteran's vertigo / dizziness associated with the Veteran's tinnitus.  However, the Court has held that, where a disability is listed in the schedule, rating by analogy is inappropriate.  See Copeland v. McDonald, 27 Vet. App. 333,336-37 (quoting Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) ("[a]n analogous rating . . . may be assigned "only" where the service-connected condition is 'unlisted.'").  Nonetheless, here, the Veteran's vertigo / dizziness associated with his tinnitus is not specifically listed in the Rating Schedule, such that rating by analogy is appropriate.    

Upon review, the Board finds the evidence of record is consistent with a separate, additional 10 percent rating for vertigo / dizziness associated with the Veteran's service-connected tinnitus by analogy under Diagnostic Code 6299-6204.  38 C.F.R. § 4.87.  Specifically, the medical and lay evidence of record reveals occasional dizziness associated with the Veteran's service-connected tinnitus.  An April 2003 private ER record noted a dizziness and tinnitus episode.  A May 2003 VA addendum note recorded tinnitus with some dizziness.  A June 2003 VA primary care annual evaluation note observed the Veteran has had recent spells (3) of increase in tinnitus and dizziness that temporarily kept him from work.  It lasted for a few minutes.  Upon examination in June 2003, his balance was normal.  An April 2010 VA audiology consult discussed tinnitus and vertigo for which the Veteran was evaluated by a private ENT physician.  Veteran's statements dated in May 2010 and July 2010 asserted vertigo related to tinnitus.  At the January 2016 VA audiology examination, the Veteran stated that he still gets vertigo, but medication prescribed for the condition makes it go away.  He did not mention any staggering.  The VA examiner stated that vertigo and tinnitus may co-exist.  The Board also adds that various sources of medical treatise evidence on the Internet from the Mayo Clinic, National Institutes of Health, and National Health Service of the United Kingdom indicate that vertigo may be associated with tinnitus.  The Board is permitted to supplement the record with any recognized medical treatise without the necessity for a remand or referral, especially if it weighs in favor to the Veteran.  See 38 C.F.R. § 19.9 (d)(5).  In light of the above evidence, the assignment of a separate 10 percent rating for vertigo / dizziness by analogy under Diagnostic Code 6299-6204 is warranted.    

However, the evidence of record does not reveal vertigo / dizziness with occasional staggering.  Thus, a higher 30 percent rating is not warranted under Diagnostic Code 6299-6204.  In this regard, because of the successive nature of the rating criteria under Diagnostic Code 6204, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Although there is evidence of dizziness, each of the criteria listed in the 30 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The Federal Circuit Court has recently held that if disability rating criteria are written in the conjunctive, as they are here, "a Veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation," and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  In essence, absent a credible showing of "occasional staggering" due to tinnitus, there is no basis to assign a rating higher than 10 percent under Diagnostic Code 6299-6204.  

Accordingly, the Board concludes that a separate 10 percent rating, but no greater, is warranted for the Veteran's vertigo / dizziness, associated with his service-connected tinnitus.   38 C.F.R. § 4.3.  This 10 percent rating is effective throughout the entire time period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

(In making this determination, the Board once again directs the AOJ to adjudicate the issues of entitlement to service connection for stress, anxiety, and sleep impairment, to include as secondary to service-connected tinnitus.  In other words, these issues are REFERRED TO THE AOJ for the appropriate development and adjudication.  In this regard, the Board again emphasizes that there is already significant evidence of record showing that the Veteran has insomnia / sleep impairment secondary to his service-connected tinnitus disability.  See March 2011 VA clinical reminder note; October 2012 VA primary care note; and January 2016 VA audiology examination (opining that the Veteran's complaint of sleep impairment is a manifestation associated with his service-connected tinnitus).  The AOJ should take this favorable evidence into account when adjudicating the sleep impairment claim). 


ORDER

An increased schedular rating greater than 10 percent for tinnitus is denied. 

An increased rating greater than 10 percent for tinnitus, on an extraschedular basis under 38 C.F.R. § 3.321(b), is denied.

Subject to the laws and regulations governing the payment of VA compensation, a separate 10 percent disability rating for vertigo / dizziness is granted.   


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


